Case 2:20-cv-18008-JMV-JBC Document 4 Filed 12/08/20 Page 1 of 1 PageID: 289




Via email [ecfhelp@njd.uscourts.gov]

December 8, 2020

Clerk of the Court, ECF Help Desk
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, NJ 07102

Re: Wharton LH LP v. Tri-Coastal Design Services, LLC., et al.
    Case No.: 2:20-cv-18008-JMV-JBC

Dear Clerk of the Court:

        This office represents defendants in this matter. On December 3, 2020, a Notice of
Removal was filed for the above captioned case. Inadvertently, however, one of the defendants,
namely, Tri-Coastal Design Services, LLC was not added to the docket. To that end, we request
that a correction be made to include such party.

         Thank you for your anticipated understanding and assistance in correcting this oversight.

                                              Respectfully,

                                              LAW OFFICES OF TEDD S. LEVINE, LLC



                                              By:___/s/ Tedd S. Levine_________________
                                                    Tedd S. Levine, Esq.

TSL/tl
